Citation Nr: 1621879	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Although the Veteran's official address apparently is no longer in California, the RO in Los Angeles still has jurisdiction of the claims file.

The Board observes that the Veteran requested a Board hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a November 2013 letter that his requested hearing had been scheduled for January 2014; however, he failed to report for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In March 2014, the Board remanded these matters for additional development.

A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's previously denied claim for service connection for manic depressive reaction has been recharacterized as reflected on the title page. 

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disability has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for a psychiatric disability and the issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The evidence added to the record since the April 1998 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a psychiatric disability. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision declining to reopen the claim for service connection for manic depressive reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Since the last prior final denial of the claim for service connection for a psychiatric disability, new and material evidence has been received sufficient to reopen the claim for service connection for such a disability. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108  (West 2014).
 
In an August 1975 rating decision, service connection for a psychiatric disability, specifically manic depressive reaction, was initially denied because the evidence failed to show that the Veteran's diagnosed manic depressive reaction was related to active service.  

In a June 1994 rating decision, the RO declined to reopen the claim for service connection for a nervous condition because there was no new and material evidence, that is, that any current psychiatric disability was related to service.  

Most recently, in the April 1998 rating decision, the RO declined to reopen the prior denials of service connection for manic depressive reaction on the basis that the evidence submitted only showed that, while the Veteran was treated for a manic depressive disorder, there was no relationship between that disability and the Veteran's active service.

The April 1998 rating decision is the last final decision.  The claim decided therein is not subject to revision on the same factual basis and is final.  38 U.S.C.A. § 7104. Thus, VA can only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In December 2008, the Veteran filed a claim to reopen.  In the currently-appealed March 2009 rating decision, the RO declined to reopen the claim on the basis that there was no evidence that a diagnosed psychiatric disorder, currently bipolar disorder, had its onset in, or was related to, the Veteran's active service. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element

Here, VA medical records show that the Veteran has been diagnosed with additional psychiatric disabilities, to include bipolar disorder and depressive disorder.  This evidence is new, as it was not before the RO at the time of the April 1998 rating decision.  The Board also finds that this new evidence is material as it relates to an unestablished fact necessary to support the claim.  This evidence is further consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii) , and McLendon v. Nicholson, 20 Vet App. 79 (2006), determining whether a VA examination is necessary.  See also Shade, supra.
 
The Board accordingly finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened; the appeal is granted to this extent only.  


REMAND

Initially, the Board finds that the Veteran's service treatment records (STRs) do not appear complete.  The Veteran asserts he was treated for suicidal depression in 1962 at Shaw Air Force Base in South Carolina.  (See December 2008 claim for VA compensation benefits).   A November 1960 service medical record indicated that the Veteran was seen on outpatient basis for emotional and psychological status.  A December 1962 psychiatric clinic record notes that the Veteran had a moderate tension state secondary to dissatisfaction with jobs and resentment of demands made by those over him.  He was prescribed "support."  A May 1975 VA hospital record notes that the Veteran reported he was sent to a hospital at Shaw Air Force Base, South Carolina for one week, also indicating he had been seen at that time by a psychiatrist.   However, the Board is unclear as to whether the claims file consists of the entirety of mental health treatment records in service or if there are outstanding records not yet obtained.  In this regard, records of inpatient or "clinical" (such as mental health) treatment in service are often sent to the National Personnel Records Center (NPRC), but kept in a separate file from the file containing other STRs. In this vein, records of inpatient or "clinical" treatment in service are sent to the NPRC after 1-2 calendar years, but are kept in a separate file from the file containing other STRs. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  The Board is unable to discern whether a specific request for "clinical" mental health counseling records was made or whether the specific code to request records of "clinical" treatment was used.  Given the obvious relevance of any missing "clinical" mental health records,  to the psychiatric disorder issue on appeal, the Board finds a remand is necessary to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from VA.  If these records are unavailable or no longer exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

In addition, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric disability, and the Board finds that a medical examination and opinion is necessary.   

With regard to the claim for service connection for a left knee disability, the Veteran was afforded a VA examination in May 2014.  In the examination report, the VA examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by service, specifically concluding there was no documentation/management for a left knee pathology during active duty.    However, this finding by the May 2014 VA examiner is not accurate.  Indeed, March 1961 service treatment records, including an X-ray report states, "[f]ilms of the left knee reveal the presence of fragmentation and non-union of tibial tubercle.  This is the result of an Osgood Schlatter 's disease which is in the process of healing.  Soft tissue swelling over the tibial tubercle is noted."  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record pertaining his left knee disability, and the Board must remand for an additional examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, the Board notes that the Veteran has indicated he receives Social Security disability benefits.   In response to VA's March 2014 request of the Social Security Administration (SSA) to provide all medical records associated with the disability benefits decision, the SSA responded that those medical records had been destroyed.  However, the SSA did not provide a copy of the determinations in which the Veteran was granted SSA disability benefits.  Hence, on remand, such decisions should be requested.
  
Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, RMC, and/or other appropriate facilities and request all "clinical" mental health counseling records (mental hygiene), to include inpatient and outpatient psychiatric units, in 1962 from 837th TAC Hospital, Shaw Air Force Base, South Carolina, possibly kept in a separate folder at the NPRC. Ensure this request specifically asks for "clinical" mental health counseling records and inpatient psychiatric records and is issued under the appropriate request code and directed to the correct facility.   All attempts to secure these "clinical" mental health counseling and inpatient hospital STRs must be documented in the claims file. 

2.  Contact the SSA and request that they provide copies of the Veteran's claim for SSA disability benefits, to 
include any SSA determinations or decisions.

3.  After completion of the above, schedule the Veteran for a VA examination, by a psychologist or psychiatrist, to assess the etiology of any diagnosed psychiatric disorder, to include reconciling past diagnoses of bipolar disorder and depressive disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail. 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses. 

(b) Provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service.  

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a psychosis developed within one year of the Veteran's separation from service. 

All findings and conclusions should be supported by a clear rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records and VA medical records.  In providing the requested opinion, the examiner should acknowledge and discuss the Veteran's lay statements and May 1977 lay statements from the Veteran's mother and former spouse regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, who has not previously examined him, to determine the nature and etiology of any diagnosed left knee disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

The examiner is requested to opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed left knee disabilities were incurred during the Veteran's military service or are otherwise related to his service.

All findings and conclusions should be supported by a clear rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records (specifically those from March 1961), VA medical records, and the May 2014 VA examination report.   In providing the requested opinion, the examiner should acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


